FILED
                             NOT FOR PUBLICATION                            DEC 22 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JULIO CESAR LOPEZ-BELIS,                         No.   14-73654

              Petitioner,                        Agency No. A077-324-426

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Julio Cesar Lopez-Belis, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his applications for asylum, withholding

of removal, and relief under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings and review de novo questions of law. Wakkary v. Holder, 558 F.3d 1049,

1056 (9th Cir. 2009). We deny the petition for review.

      The record does not compel the conclusion that Lopez-Belis established

changed or extraordinary circumstances to excuse his untimely asylum application.

See 8 U.S.C. § 1158(a)(2)(D); 8 C.F.R. § 1208.4(a)(4)-(5); see Toj-Culpatan v.

Holder, 612 F.3d 1088, 1091-92 (9th Cir. 2010) (per curiam). Thus, we deny the

petition as to his asylum claim.

      Substantial evidence also supports the BIA’s determinations that the threat

Lopez-Belis received in Guatemala does not rise to the level of past persecution,

see Nahrvani v. Gonzales, 399 F.3d 1148, 1153-54 (9th Cir. 2005) (threats did not

compel finding of past persecution), and that he failed to establish it is more likely

than not that he would be persecuted on account of his union membership,

leadership, or political opinion, see Tamang v. Holder, 598 F.3d 1083, 1091 (9th

Cir. 2010) (standard for withholding is more demanding than for asylum); see also

Zetino v. Holder, 622 F.3d 1007, 1015-16 (9th Cir. 2010) (assailants did not kill

applicant’s family on account of a protected ground); Nahrvani, 399 F.3d at 1153-

54 (fear of future persecution too speculative).




                                           2
      Finally, substantial evidence support the agency’s denial of Lopez-Belis’s

CAT claim because he failed to establish that it is more likely than not that he will

be tortured by or with the acquiescence of the government in Guatemala. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                           3